Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-18 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A target identification method, applied to an intelligent terminal, the method comprising: 
using information of a to-be-detected target acquired within a predetermined time period as judgment information, 
the to-be-detected target comprising at least two attribute types, 
a priority relationship being defined between the at least two attribute types; 
acquiring an identification result of the to-be-detected target at a current time based on the judgment information and data acquired prior to acquisition of the judgment information; 
outputting the identification result, the identification result corresponding to one of the attribute types; 
judging whether the attribute type corresponding to the identification result is an attribute type having the highest priority in the at least two attribute types; and 
if the attribute type corresponding to the identification result is not the attribute type having the highest priority in the at least two attribute types, using information of the to-be-detected target acquired within a next predetermined time period as the judgment information, and 

 	Examiner has found prior art in the same field of endeavor in Sugita (US 2011/0116685 A1) and Nakamura (US 2013/0262565 A1). 
 	Sugita teaches a digital camera apparatus having a detection block (2) configured to detect persons from an image. A setting changing block (2) identifies multiple attributes of a designated person based on image of person before changing user interface settings using attribute specific setting information associated with a combination of identified multiple attributes (see abstract, fig. 6b and fig. 10). 
	Nakamura teaches a digital camera and server system where the server (3) has a transmission unit configured to transmit, to a client terminal e.g. digital camera (1), position information of a landmark corresponding to position information received by a reception unit and priority of the landmark. The reception unit receives position information of a subject (41) captured by the client terminal. A control unit is configured to perform control in a manner that the priority of the landmark stored in the database is updated based on the position information of the subject received by the reception unit (see abstract and fig. 1). 
The system of Sugita and Nakamura do not teach using information of a to-be-detected target acquired within a predetermined time period as judgment information, the to-be-detected target comprising at least two attribute types, a priority relationship being defined between the at least two attribute types; acquiring an identification result of the to-be-detected target at a current time based on the judgment information and data acquired prior to acquisition of the judgment information; outputting the identification result, the identification result corresponding to one of the attribute types; judging whether the attribute type corresponding to the identification result is an attribute type having 
Furthermore, claims 1-18 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Bilodeau/
Primary Examiner, Art Unit 2648